                          IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF TENNESSEE WINCHESTER DIVISION

 Ashton Hughes,                                    )
 Joshua VanDusen,                                  )
 Shannon Helmers, and                              )
 Charles Dodson,                                   )
                                                   )
         Plaintiffs,                               )       No. 4:19-CV-00028-CLC-SKL
 v.                                                )
                                                   )       JURY DEMAND
 Denise Jackson and,                               )
 RVShare, LLC.,                                    )
                                                   )
         Defendants.                               )
                                                   )



            DEFENDANT DENISE JACKSON’S ASSERTION OF COMPARATIVE FAULT



         Pursuant to Scheduling Order, paragraph 6a, entered October 21, 2019, comes Defendant Denise

 Jackson (“Jackson”), by and through counsel, and supplements her pleadings as follows:

         Jackson adopts and incorporates by reference, pursuant to F.R.C.P. Rule 10(c), earlier responses

 and Answer filed on her behalf on or about July 12, 2019. Jackson asserts the parties had joint inspection,

 with experts, of the RV on or about December 13, 2019. After inspection of the RV, Jackson specifically

 asserts comparative fault against each of the Plaintiffs, jointly and severally, for causing and contributing

 to their own injuries and damages. In particular, Jackson asserts the following:

         1. The injuries and damages that Plaintiffs allege were caused by one or more of the Plaintiffs

         acting jointly or severally, when Jackson’s RV and carbon monoxide exhaust system was damaged

         during improper use, while under Plaintiffs’ exclusive control and possession.

         2. Plaintiffs acted with unclean hands in that they caused damage and/or misused the RV and

         mechanical parts therein during their exclusive usage and possession.

         3. Plaintiffs failed to mitigate their damages upon continued usage of the RV and generator after

         they knew, or should have known, of defects and dangers with the generator and/or exhaust system.



                                                       1

Case 4:19-cv-00028-CLC-SKL Document 51 Filed 01/31/20 Page 1 of 3 PageID #: 239
       4. One or more of the Plaintiffs tampered with the carbon monoxide detector which was intended

       to warn them of dangerous conditions.

       5. Jackson further asserts that the promotors and organizers of the 2018 Bonnaroo Festival, that

       may have caused damage to the RV, exhaust pipes, should also share in comparative fault. It is

       asserted that the promoters and owners of the property knew or should have known that the property

       was uneven and not safe for RV road vehicles to travel and traverse without causing damage to the

       undercarriage and/or exhaust pipes below the vehicles.

       6. Plaintiffs are each barred from recovery because of their comparative faults, jointly and

       severally, which was more than 50% of proximate and legal cause of their respective damages. In

       the alternative, if only one of the Plaintiffs was at fault for the damages to the RV and generator,

       then that person should be apportioned fault and damages for the injuries suffered by the other

       Plaintiffs.

       7. Jackson reserves the right to further supplement her answer as to additional persons or entities

       that should be apportioned comparative fault after discovery and depositions are completed.

                                                Respectfully submitted,

                                                LUTHER-ANDERSON, PLLP
                                                By: /s/ Gerard M. Siciliano
                                                    GERARD M. SICILIANO, BPR #9647
                                                    Attorney for Denise Jackson
                                                    100 W. Martin Luther King Blvd Ste 700
                                                    Chattanooga, TN 37402
                                                     (423) 756-5034




                                                    2

Case 4:19-cv-00028-CLC-SKL Document 51 Filed 01/31/20 Page 2 of 3 PageID #: 240
                                      CERTIFICATE OF SERVICE

         I hereby certify that I have electronically filed the foregoing document with the Clerk of the Court
 by using the CM/ECF system, which will automatically send a notice of filing to the following:

         Philip N. Elbert, Esq.
         Jeffrey A. Zager, Esq.
         Benjamin C. Aaron, Esq.
         NEAL & HARWELL, PLC
         1201 Demonbreun Street, Suite 1000
         Nashville, TN 37203

         Angela Cirina Kopet
         G. Graham Thompson
         Copeland, Stair, Kingma & Lovell, LLP
         735 Broad Street Ste 1204
         Chattanooga, TN 37402


 This 31st day of January, 2020.

 The foregoing document was served via U.S. Mail upon the following:

         Herbert H. Slatery III
         Office of the Attorney General and Reporter
         P.O. Box 20207
         Nashville, TN 37202-0207


 This 31st day of January, 2020.



                                          LUTHER-ANDERSON, PLLP


                                          By:     /s/ Gerard M. Siciliano
                                                  GERARD M. SICILIANO




                                                      3

Case 4:19-cv-00028-CLC-SKL Document 51 Filed 01/31/20 Page 3 of 3 PageID #: 241
